Mr. Justice Creighton delivered the opinion of the court. This was an action of assumpsit, in the Circuit Court of Massac County, by appellees against appellant, to recover on a certificate of life insurance. Jury waived. Trial by the court without a jury. Finding and judgment in favor of appellees for $3,125.61. The declaration is in the usual form, setting out the benefit certificate sued on, in haee verba. To this declaration appellant pleaded the general issue, and the parties stipulated that all evidence tending to establish right of action or defense might be introduced. ifo propositions to be held as law were submitted to the court by either party, nor were any questions of either law or fact raised in the trial court, by motion for new trial. “ Where a case is tried without a jury and no propositions of law are submitted to be held by the court, it will be presumed that all questions of law were correctly decided.” Davies v. Phillips, 27 Ill. App. 387. “Where the trial is by the court without a jury, no question of law properly arises on appeal unless propositions of law have been submitted to the trial court.” Allison v. Leslie, 40 Ill. App. 441; Boehm v. Griebenow, 78 Ill. App. 675; Smith v. Billings, 169 Ill. 294. When a case is tried by the court without a jury, and the competent evidence strongly tends to support the finding and judgment, “if there has been any incompetent evidence admitted, the presumption is that the court, .in passing upon the issues, ignored it.” Mallers v. Crane Co., 92 Ill. App. 514. This record presents no question for our determination, except as to the weight of the-evidence relative to ttm issues of fact involved, and in this respect we find no material error. The judgment of the Circuit Court is affirmed.